Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US Patent No. 7427087 B2 and Chuang hereinafter) in view of Wu et al (US Patent No. 7453688 B2 and Wu hereinafter)
Regarding claim 1, Chuang discloses (figs. 1-4B, annotated fig. 3) an electronic device comprising: a first unit (32) including a first electronic component (display) and having a first principal surface, a first side surface (S1) being perpendicular to the first principal surface, and a third side surface (S3) other than the first side surface; 
a second unit (33) including a second electronic component (keyboard) and having a second principal surface, a second side surface (S2) being perpendicular to the second principal surface, and a fourth side surface (S4) other than the second side surface;
a hinge that couples the first side surface of the first unit and the second side surface of the second unit directly or via a support member allowing the first unit and the second unit to be relatively rotatable (col 4, lines 50-56); and
a lock mechanism (including 15 and 3221) that locks the first unit in the second unit with the first unit being in a closed state where the first unit facing the second unit, wherein the lock mechanism includes: an engagement projection (3221)  provided near the third side surface of the first unit,
a latch (15) provided on the second unit so as to be directly rotatable by a user around a rotation axis (RX) extending perpendicular to the fourth side surface between a first rotational position where the latch does not engage (fig. 4A) with the 
the latch has an inclined part, and when the latch is located at the second rotational position (fig. 4B position) and the first unit is changed to the closed state from a state where the first unit is not closed, the inclined part abuts the engagement projection of the first unit during the change (see annotated firs. 4A-B below), and
the inclined part is inclined so as to rotate the latch toward the first rotational position (shows in fig. 4A) when the engagement projection abuts on the inclined part.

    PNG
    media_image1.png
    872
    814
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    775
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1020
    770
    media_image3.png
    Greyscale




Chuang fails to teach an engagement projection provided on an outside of the third side surface of the first unit, a latch provided on an outside of the fourth side surface of the second unit; and an urging member that urges the latch to be positioned at the second rotational position.
However, Wu teaches (figs. 1-5) an engagement projection provided on an outside of the third side surface of the first unit (10), a latch (51) provided on an outside of the fourth side surface of the second unit (20); and an urging member (60) that urges the latch to be positioned at the second rotational position
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an engagement projection and a latch having urging member outside of the first/second units to the electronic device of Chuang in order to provide a video camera mounted on the outside of the device having a compression returning force pushing the latch member to be moved linearly on the units.
Regarding claim 2, Chuang/Wu discloses the electronic device according to claim 1. Chuang further discloses wherein the latch has a surface facing the second unit and a rib (151) protruding from the surface toward the second unit, and the inclined part is constituted of the rib.
Regarding claim 3, Chuang/Wu discloses the electronic device according to claim 1. Chuang further discloses wherein the first principal surface includes a display (32) and 
Regarding claim 4, Chuang/Wu discloses the electronic device according to claim 1. Chuang further discloses wherein the second principal surface includes a keyboard (333).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841